           Case 1:20-cv-01127-JMF Document 92 Filed 07/29/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
STATE OF NEW YORK,                                                     :
                                                                       :
                                     Plaintiff,                        :      20-CV-1127 (JMF)
                                                                       :
       -v-                                                             :
                                                                       :
CHAD F. WOLF, in his official capacity as Acting                       :
Secretary of Homeland Security, et al.,                                :
                                                                       :
                                      Defendants.                      :
                                                                       :
---------------------------------------------------------------------- X
                                                                       :
R. L’HEUREUX LEWIS-MCCOY et al., on behalf of                          :
themselves and all similarly situated individuals,                     :
                                                                       :      20-CV-1142 (JMF)
                                     Plaintiffs,                       :
                                                                       :
       -v-                                                             :
                                                                       :   MEMORANDUM OPINION
CHAD WOLF, in his official capacity as Acting                          :       AND ORDER
Secretary of Homeland Security, et al.,                                :
                                                                       :
                                      Defendants.                      :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       Plaintiffs in these cases seek declaratory and injunctive relief invalidating the February 5,

2020, decision of Acting Secretary of Homeland Security Chad Wolf to exclude New York

residents from participation in Trusted Traveler Programs, including Global Entry. On July 23,

2020, after the Department of Homeland Security (“DHS”) announced that it was rescinding that

decision effective immediately, the Court issued an Order directing counsel to confer and, no
          Case 1:20-cv-01127-JMF Document 92 Filed 07/29/20 Page 2 of 6




later than July 28, 2020, “advise the Court what effect that announcement has on these cases,

including whether or when they should be dismissed as moot.” ECF No. 88.1

       Less than one hour after the Court’s Order, Defendants filed a letter “to correct several

statements” in their “briefs and declarations” and to withdraw their pending motions to dismiss

and for summary judgment, “along with the materials submitted in support of those motions.”

ECF No. 89 (“July 23rd Gov’t Letter”), at 1. The letter did not purport to specify all of the

problematic statements and representations in the record. Instead, it cited a few examples of

statements — some appearing in sworn declarations — to the effect that “the data restrictions

imposed by New York’s Green Light Law . . . were unique and precluded [DHS] from

conducting adequate risk assessments of New York applicants for TTPs.” Id. at 1. These

“statements and representations,” Defendants revealed, “are inaccurate in some instances and

give the wrong impression in others.” Id. at 2. Defendants admitted that “[t]hese revelations

undermine a central argument in defendants’ briefs and declarations to date.” Id. Indeed, they

went so far as to acknowledge that the newly disclosed facts undermined “the rationale” for

DHS’s original decision and for Defendants’ “defense” of that decision. Id. (emphasis added).

Expressing “deep[] regret” and “apologiz[ing] to the Court and plaintiffs,” Defendants therefore

ended the letter with two requests: first, that the Court “accept” the letter “to correct the record”;

and, second, that the Court “permit them to withdraw their motions to dismiss and for summary

judgment, along with all briefs and declarations submitted in support of those motions.” Id. at 3.

       Last night, the parties filed their letters in response to the Court’s July 23, 2020 Order.

See ECF No. 90 (“July 28th Gov’t Letter”); ECF No. 91 (“Pls.’ Letter”). Defendants contend

that “these actions are now moot and should be dismissed.” July 28th Gov’t Letter 1. They do



1
      All docket references are to 20-CV-1127 (JMF).

                                                   2
          Case 1:20-cv-01127-JMF Document 92 Filed 07/29/20 Page 3 of 6




not otherwise address the revelations in their letter of July 23, 2020, except to state that they do

not affect the mootness analysis. See id. at 2. Plaintiffs argue that the cases are not moot,

relying principally on the “voluntary cessation exception to the mootness doctrine” and noting

that, on the very day that DHS admitted to revelations that undermined “the rationale” for Acting

Secretary Wolf’s original decision, he “publicly stated that the agency was still considering

action against New York for its enactment of the Green Light Law.” Pls.’ Letter 1-2 (emphasis

in original). Plaintiffs proposed “that the Court order a briefing schedule directing Defendants to

make their mootness arguments in full,” which they promised to oppose. Id. at 2.

       Separate and apart from the question of whether these cases are now moot, Plaintiffs

identified two other potential implications of the recent turn of events. First, Plaintiffs noted that

they intend to seek attorney’s fees and costs in this litigation and that the parties have agreed to

confer in an effort to negotiate a settlement on that front. See id. They requested that the Court

give them until August 10, 2020, to attempt to reach agreement. See id. Second, Plaintiffs

indicated that, “depending in part on the resolution of the” mootness and fees issues, they

“believe that further explanation or additional discovery may be warranted regarding what the

agency knew and when about the false and misleading statements it made to this Court and

Plaintiffs. To that end,” they continued, “Plaintiffs expect to seek leave to take discovery or for

an order directing Defendants to provide further explanation in the first instance.” Id. at 2-3.

       In light of these developments, and upon review of the parties’ submissions, the Court

orders as follows:

           x   Defendants’ motions to dismiss and for summary judgment, along with all briefs
               and declarations submitted in support of those motions, are withdrawn;2

2
   To be clear, however, all of Defendants’ briefs and declarations shall remain on the docket,
not only because — although withdrawn — they remain part of the record in these cases, but also
because, as discussed below, they may be the subject of further inquiry.

                                                   3
          Case 1:20-cv-01127-JMF Document 92 Filed 07/29/20 Page 4 of 6




           x   The parties shall formally brief the question of whether these cases should be
               dismissed as moot pursuant to the following schedule:

                   o No later than August 7, 2020, Defendants shall file a memorandum of
                     law, not to exceed twenty pages, addressing why the Court should dismiss
                     these cases as moot;

                   o No later than August 17, 2020, Plaintiffs shall file their opposition
                     memorandum of law, not to exceed twenty pages; and

                   o No later than August 21, 2020, Defendants shall file any reply, not to
                     exceed eight pages.

           x   In the event that the Court determines the cases are not moot, Plaintiffs’ cross-
               motion for summary judgment shall be treated as unopposed. To that end, no
               later than August 7, 2020, Defendants shall submit a letter, not to exceed two
               pages, addressing whether (in the event that the Court rules the cases are not
               moot) it can and should consider, in connection with that motion, the disclosures
               in Defendants’ letter of July 23, 2020, and their concession “that the rescinded
               TTP Decision is not legally supportable.” July 28 Gov’t Letter 3. No later than
               August 11, 2020, Plaintiffs may file a letter in response; and

           x   The parties shall confer in good faith in an effort to settle Plaintiffs’ claims for
               attorney’s fees and costs and, absent a settlement, shall file a joint letter on
               August 10, 2020, proposing a briefing schedule for a fees motion.

       That leaves the question of what, if anything, the Court should do in connection with

Defendants’ deeply troubling revelations that statements and representations they made in these

cases — statements and representations that, by their own admission, formed “the rationale” for

DHS’s original decision and went to the heart of the issues in dispute — were “inaccurate” and

“misleading.” July 23rd Gov’t Letter 2-3 (emphasis added). Plaintiffs indicate that they “expect

to seek” further information on that front. Id. at 3. And regardless, as they note, see id. at 3 n.3,

the Court has inherent authority to conduct an independent inquiry into the matter, see, e.g.,

Chambers v. NASCO, Inc., 501 U.S. 32, 44 (1991) (“[A] court has the power to conduct an

independent investigation in order to determine whether it has been the victim of fraud.”). But,




                                                   4
            Case 1:20-cv-01127-JMF Document 92 Filed 07/29/20 Page 5 of 6




for the most part, the Court agrees with Plaintiffs that any such inquiry can and should be

deferred until after the questions of mootness and fees are addressed, if not resolved.3

       That said, the Court finds that a limited inquiry is appropriate now, if only to aid the

Court in deciding later whether and to what extent a more detailed inquiry is warranted.

Moreover, Defendants’ letter of July 23, 2020, does not, as they suggest, fully “correct the

record,” as it conspicuously proffers only a few examples of inaccurate and misleading

statements and does not even purport to provide an exhaustive list. July 23rd Gov’t Letter 3. For

the sake of ensuring an accurate record and to help the Court in deciding how to proceed down

the line, therefore, it is necessary for Defendants to make a comprehensive record of any and all

“inaccurate” or “misleading” statements in their prior submissions. Accordingly, no later than

August 12, 2020, Defendants shall file a comprehensive and detailed report that:

       1.       Lists any and all inaccurate or misleading statements or representations in the
                record;

       2.       Explains, with respect to each such statement, why it is inaccurate or misleading;

       3.       Identifies, with respect to each such statement, who made the statement and/or
                was responsible for the content of the statement;

       4.       Summarizes, with respect to each such statement, what due diligence, if any,
                counsel for Defendants conducted before filing the document(s) containing the
                statement to determine whether the statement was accurate;

       5.       Identifies when and how counsel for Defendants learned about the inaccurate and
                misleading statements, including but not limited to who at DHS contacted counsel


3
    It is important to note that even if Defendants are correct and these cases must be dismissed as
moot, the Court would retain jurisdiction to pursue such an inquiry and take appropriate action.
See, e.g., Covanta Onondaga Ltd. P’ship v. Onondaga Cty. Res. Recovery Agency, 318 F.3d 392,
396 (2d Cir. 2003) (“[A] court that has concluded its adjudication of the merits of a case within
its jurisdiction by entering a final judgment retains authority to take action with respect to some
collateral matters related to the case, such as attorney’s fees and costs, and sanctions.” (citations
omitted)); see also State of New York v. U.S. Dep’t of Commerce, — F. Supp. 3d —, No. 18-CV-
2921 (JMF), 2020 WL 2564933 (S.D.N.Y. May 21, 2020) (imposing sanctions on the defendants
following entry of final judgment).

                                                  5
Case 1:20-cv-01127-JMF Document 92 Filed 07/29/20 Page 6 of 6
